Citation Nr: 0308916	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  99-14 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for breast cancer, claimed 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant had active service from December 1965 until 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

A December 1998 Board decision denied service connection for 
service connection for breast cancer, claimed as due to Agent 
Orange.   

In October 2000, the Board reopened and remanded this matter 
to the RO for additional development.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The veteran's breast cancer is not of service origin and 
is not related to inservice exposure to Agent Orange.


CONCLUSION OF LAW

Breast cancer due to Agent Orange exposure was not incurred 
in or aggravated by wartime service and may not be presumed 
to have been incurred during such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that service connection is 
warranted for breast cancer as the claimed disorders were 
incurred as the result of his exposure to Agent Orange while 
in the Republic of Vietnam.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and correspondence from the RO, provided to both 
the appellant and his representative, specifically satisfies 
the requirement at § 5103 of the new statute.  They clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claim including the 
requirements of the VCAA, to include what evidence the VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  The Board 
remanded this case in October 2000 for additional development 
including VA examination and opinion.  Accordingly, the Board 
finds that the requirements under the VCAA have been met.  


Background

Service medical records do not reflect complaints of, 
treatment or diagnoses regarding cancer.  The report of the 
August 1968 examination conducted prior to separation from 
service indicates that the veteran's chest was considered 
clinically normal.  The service administrative records show 
that the veteran served in Vietnam.

Private hospital records show that a right modified radical 
mastectomy was performed in August 1996.

An Agent Orange examination was conducted in January 1997.  
The diagnosis was carcinoma of the right breast metastasis to 
one of the twelve right axillary lymph nodes.  Subsequently, 
he underwent chemotherapy.   

In a January 1999 statement a physician's assistant reported 
the veteran's history.  She also indicated that the veteran 
did not have any known risk factors for developing breast 
cancer except his reported exposure to Agent Orange.  She 
concluded "[o]ne has to consider this exposure as having a 
high probability of some causative effect."  She reiterated 
her conclusions in statements dated in June 2001.

The veteran's private oncologist in a February 1999 statement 
reported the veteran's history including the veteran's 
exposure to Agent Orange.  He noted the absence of any known 
cancers in the veteran's family history and that Stage II 
adenocarcinoma was extremely rare in men.  He concluded:

I am not an authority to decide whether 
the exposure to Agent Orange is related 
to his cancer, but theoretically this 
possibility may be present.

I suggest further consideration of this 
matter by the VA authorities.

An October 2000 report from the U.S. Armed Services Center 
for Unit Records Research shows that Agent Orange was sprayed 
anywhere from 1 kilometer to 25 kilometers within the 
veteran's base area locations.  

A VA examination was conducted in May 2002.  The physician 
noted the veteran's medical history and noted the veteran's 
history of exposure to Agent Orange while on active duty.  
The examiner indicated that the veteran was diagnosed with 
right breast cancer moderately differentiated ductal 
carcinoma grade II in August 1996. Further, the veteran was 
status post right mastectomy with axillary node dissection, 
estrogen receptor/ progesterone receptor positive stage II.  
It was also noted that the veteran finished chemotherapy and 
had been placed on Tamoxin, but this had been discontinued 
due to side effects.  

The physician commented: 

There is no definite evidence that breast 
cancer and Agent Orange are linked.  
Reports so far are insufficient and 
inconclusive.  Please refer to article  
(attached to patient's chart) 
"Gynecologic cancers in Vietnam 
Veterans" by King et al which states 
that there is no evidence of an 
association between Vietnam service and 
breast cancer risk.  However, although he 
denies any family history of breast 
cancer, he has gynecomastia, which by 
itself is a risk factor for breast 
cancers in males.  

This physician obtained additional medical information 
regarding the veteran and later that month, in an addendum, 
the physician concluded: 

It is unlikely that the [veteran's] 
breast cancer is a result of Agent Orange 
exposure because no causal association 
has been noted despite many 
investigations; further, I would have 
expected a long delay in onset of breast 
cancer if it was causally related to 
exposure.  Finally the patient has other 
risk factors for cancer, including 
obesity and gynecomastia, which would be 
sufficient to explain his predisposition.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and a malignant tumor is manifest to a compensable 
degree within a year thereafter, there is a rebuttable 
presumption of service origin, absent affirmative evidence to 
the contrary, even if there is no evidence thereof during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran are 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164 (1999).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma, diabetes mellitus.  With regard to the skin 
diseases, PCT, and acute and subacute peripheral neuropathy, 
the regulations specify that the disorder must have become 
manifest to a degree of 10 percent within one year after the 
last date on which the veteran was exposed to the herbicide 
during active military service for service connection to be 
warranted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  According to 
38 C.F.R. § 3.307(a)(6), the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C. § 1116(f), as revised.

The veteran did serve in the Republic of Vietnam during the 
Vietnam era.  However, breast cancer is no the list of the 
presumptive diseases as set forth above.  Accordingly, the 
Board concludes that the claim for service connection based 
on a presumptive basis due exposure to Agent Orange is not 
warranted.

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to herbicides.  Brock v. Brown, 
10 Vet. App. 155, 160 (1998).

In this regard, the service medical records reflect no 
complaint or finding diagnostic of cancer.  The first 
evidence of cancer was many years after service.  The Board 
notes that the record contains opinions as to the etiological 
relationship between the veteran's military service and his 
breast cancer.  The veteran's private oncologist as well as 
the physician assistant who treated the veteran after his 
mastectomy noted the probability of Agent Orange exposure 
being related to breast cancer.  However, the VA physician 
who conducted the May 2002 examination indicated that breast 
cancer had not been shown to be related to Agent Orange 
exposure.  The Board must analyze the credibility and 
probative value of the evidence, account for the evidence, 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In this regard the opinions of the veteran's oncologist and 
physician assistant contain no supporting clinical data to 
support these opinions.  The oncologist indicated that 
theoretically this possibility may be present.  In contrast 
the VA examiner in May 2002 indicated that her opinion was 
based on medical data and many reviews regarding of the 
effects Agent Orange.  As such the Board places greater 
probative value on this opinion. 

After reviewing the evidence, it is the judgment of the Board 
that the breast cancer is not of service origin, was not 
manifested within a year after service, nor is it related to 
any incident in service.  Thus, the preponderance of the 
evidence is against the veteran's claim.  


ORDER

Entitlement to service connection for breast cancer as due to 
Agent Orange exposure is denied.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

